Citation Nr: 0321563	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1996.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The probative medical evidence does not sustain a 
diagnosis of PTSD according to DSM-IV diagnostic criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran asserts that he has PTSD for 
which he is entitled service connection.



Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records, or records from government agencies via 
letter in May 2003.  He was further notified that he had to 
supply enough information so that requests could be made on 
his behalf and that ultimate responsibility for the 
submission of evidence remained with him.  The June 2003 
Supplemental Statement of the Case (SSOC) supplied the 
veteran with the full regulation which identified both VA's 
duty to assist and his responsibilities in substantiating his 
claim.  He was also notified of the laws and regulations 
regarding the principles of service connection for PTSD via 
the September 1995 Statement of the Case (SOC) and the June 
2003 SSOC.  The Board finds that VA's duty to notify has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations pertinent 
to his claim in June 1992, February 1995 and May 2003.  See 
38 C.F.R. § 3.159(c)(4) (2002).  The resulting reports have 
been obtained.  His service medical records, VA medical 
records, and identified private medical records have been 
obtained.  Additionally, the evidence of record indicates 
that the veteran is in receipt of Social Security 
Administration (SSA) benefits due to age, not due to a 
disability.  He was afforded a hearing to offer testimony in 
May 1996 and a transcript is of record.  The veteran has not 
identified evidence not of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2002).

In the instant case, the veteran's January 1953 Report of 
Medical Examination for separation reflects that the veteran 
was clinically evaluated as psychiatrically normal.  The May 
1996 hearing transcript reflects that the veteran testified 
that his first treatment for problems with his nerves was not 
until 1991 or 1992.

An April 1992 private medical record indicates that the 
veteran had had a total change in his personality in the 
preceding two to three months and the private physician noted 
that it looked to him that the veteran was almost in a 
schizophrenic state.  Another April 1992 private medical 
record reflects that the private physician still thought that 
the veteran mainly had a neuropsychiatric problem and the 
veteran possibly needed to be referred.  A May 1992 private 
medical record reflects that the veteran refused a request 
for another psychiatric opinion but the private physician 
indicated that in his opinion, the veteran had a psychiatric 
disorder that sounded like a panic attack but the physician 
was not sure.  Another May 1992 private medical record 
indicates that the veteran presented in an ambulance and when 
the physician entered the ambulance the veteran started to 
cry and squeal.  The record contains an assessment of an 
acute anxiety attack.  A July 1992 private medical record 
reflects that the veteran was having a severe anxiety attack 
and he was just crying and jerking.

The June 1992 VA mental disorders examination report contains 
an impression of depressive neurosis with panic attacks.  A 
VA Medical report reflects that the veteran received in-
patient care from July 14, 1992, to July 23, 1992.  The 
record contains diagnoses of a panic disorder, chronic 
dizziness with etiology unknown, essential hypertension, and 
degenerative joint disease.

His 1994 VA treatment records reflects treatment for a panic 
disorder, with a February 1994 progress note contains 
impressions of panic attacks by history, dysthymia, and PTSD 
was to be ruled out.

The February 1995 VA mental disorders examination report 
reflects that the same examiner conducted the June 1992 
examination also conducted the February 1995 examination.  
The report reflects that the examiner indicated that the 
veteran presented with more specific information about the 
impact of war experiences, and based on the then current 
information provided by the veteran, the examiner indicated 
in the report that the veteran met the criteria of PTSD.  The 
report also reflects that the veteran showed a considerable 
amount of cognitive deficit, especially with memory.

VA medical records, from 1997 to 1999, reflect that the 
veteran attended both individual and group PTSD therapy.

Due to the conflicting diagnoses contained in the evidence of 
record, another VA examination was scheduled.  The May 2003 
VA PTSD examination report reflects that the veteran cited 
that delivering supplies back and forth along the Imjin River 
while in an infantry division and witnessing bodies floating 
in the river during the construction of a bridge were his 
stressors.  The examination report reflects that the 
veteran's remote memory was unreliable because of 
contradictory information and that overall, his symptoms did 
not clearly fit into the diagnostic criteria for PTSD.  The 
examiner indicated in the report that the veteran's 
symptomotology could not be related to the reported traumas 
with any certainty.  The examination report reflects that the 
Clinician-Administered PTSD Scale for the DSM-IV was 
administrated to assess the severity of PTSD symptoms.  The 
examination report contains a diagnosis of an anxiety 
disorder, not otherwise specified, and reflects that the 
examiner could not state with any degree of certainty that 
the veteran met the diagnostic criteria for PTSD because of 
his atypical symptomotology.

The evidence above reveals that the veteran underwent a 
personality change beginning in the early 1990s, which his 
private physician described as anxiety attacks.  The veteran 
received in-patient VA treatment for a panic disorder and a 
June 1992 VA examination report contains an impression of 
depressive neurosis with panic attacks.  The veteran's early 
psychiatric treatment records are void of treatment for PTSD.  
A February 1994 VA progress note contains a note that PTSD 
was to be ruled out, but not an actual diagnosis of PTSD.  
The first impression of PTSD is found in the February 1995 VA 
mental disorders examination report and his resulting PTSD 
therapy treatment records.  The examiner indicated in the 
February 1995 VA examination report that the veteran 
presented with more specific information about the impact of 
war experiences and now met the criteria for PTSD.  The Board 
finds that the impression of PTSD found in the February 1995 
VA examination report to hold little probative value as the 
VA examiner changed his medical opinion found in the June 
1992 VA examination report based solely on the veteran's 
presentation of more specific complaints with little to no 
medical rationale to explain his change in diagnosis.  Also, 
the veteran's psychiatric therapy treatment records merely 
reflect treatment for the veteran's psychiatric 
symptomotology, not whether the veteran was specifically 
tested to determine whether he met the DSM-IV diagnostic 
criteria for PTSD.  As such, the treatment records hold 
little probative value in connection with this service 
connection claim.

In comparison, the May 2003 VA PTSD examination report 
reflects that the examiner administered the Clinician-
Administered PTSD Scale for the DSM-IV in conjunction with 
examining the veteran.  The report reflects that the 
veteran's symptoms did not clearly fit into the diagnostic 
criteria for PTSD and contains a diagnosis of an anxiety 
disorder, not otherwise specified.  The Board find the 
diagnosis contained in the May 2003 VA PTSD examination 
report to be probative medical evidence as the examiner based 
his medical opinion not only on the veteran's presented 
history, but also on his examination which included specific 
DSM-IV testing.  While the evidence of record clearly 
indicates that the veteran has a psychiatric disorder, the 
Board finds that the probative evidence of record does not 
sustain a diagnosis of PTSD according to DSM-IV diagnostic 
criteria.  The Board notes that the doctrine of reasonable 
doubt is not the means of reconciling a conflict of evidence.  
38 C.F.R. § 3.102 (2002).  Instead, the doctrine of 
reasonable doubt is a substantial doubt that is within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  Here, the more probative 
evidence of record indicates that the veteran does not meet 
the DSM-IV diagnostic criteria for PTSD with any degree of 
certainty.  Accordingly, the Board finds that service 
connection is not warranted for PTSD.

The Board notes that as a layperson, the veteran is competent 
to describe his symptoms but he is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, the veteran's contentions 
that he suffers from PTSD are not competent medical evidence.  
Additionally, the Board notes that the veteran, in 
correspondence received in May 1996, asserted that he was 
told by a physician that his "nervous problem" was service-
connected.  A layperson's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute "medical" evidence.  Robinnette v. Brown, 8 
Vet. App. 69, 77 (1995).  As such, the veteran's assertions 
that he is entitled to service connection for PTSD based on 
what a physician told him is not medical evidence that 
supports his claim.

In short, the preponderance of the evidence is against the 
veteran's claim and, as such, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  Accordingly, the veteran's 
claim of entitlement to service connection for PTSD fails.  
See 38 C.F.R. § 3.304(f) (2002).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

